Citation Nr: 0711103	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-12 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disability, claimed as chronic obstructive 
pulmonary disease (COPD), pulmonary emphysema, and pulmonary 
tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
beriberi.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had duty with the Philippine Commonwealth Army in 
the service of the United States Armed Forces, Far East 
(USAFFE), from December 1941 to January 1943, and he was a 
prisoner of war from May 1942 to January 1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for a pulmonary disability, claimed 
as chronic obstructive pulmonary disease (COPD), pulmonary 
emphysema, and pulmonary tuberculosis.  This matter further 
comes before the Board from a June 2002 rating decision, 
which denied service connection for beriberi.  In October 
2004, and again in October 2005, the Board remanded this 
matter for further action.  

In the March 2005 and November 2006 supplemental statements 
of the case (SSOCs), the Appeals Management Center (AMC) 
indicated that the issues on appeal where whether new and 
material evidence had been submitted to reopen a claim of 
service connection for claim for a pulmonary disability, 
claimed as COPD, pulmonary emphysema, and pulmonary 
tuberculosis; and whether new and material evidence had been 
submitted to reopen a claim of service connection for 
beriberi.  Thus, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 
(Fed.Cir. 1996).  If the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  


FINDINGS OF FACT

1.  An unappealed April 1986 RO decision denied claims of 
service connection for beriberi and for a pulmonary disorder.  
In April 1999, the veteran requested reopening of the claim 
for service connection for a pulmonary condition.  In October 
2000 the veteran requested reopening of the claim for service 
connection for beriberi.

2.  Evidence received since the April 1986 RO rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a pulmonary disability, claimed as chronic obstructive 
pulmonary disease (COPD), pulmonary emphysema, and pulmonary 
tuberculosis.

3.  Evidence received since the April 1986 RO rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for beriberi.

4.  The medical evidence of record preponderates against a 
finding that a pulmonary disability, to include COPD, 
pulmonary emphysema, and pulmonary tuberculosis, is related 
to the veteran's service.  


CONCLUSIONS OF LAW

1.  The April 1986 rating decision, which denied service 
connection for beriberi and a pulmonary disorder, is final.  
38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1985).

2.  New and material evidence has been submitted since the 
final April 1986 RO rating decision, and thus the claim of 
service connection for a pulmonary disability, claimed as 
COPD, pulmonary emphysema, and pulmonary tuberculosis, is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  New and material evidence has not been submitted since 
the final April 1986 RO rating decision, and thus the claim 
of service connection for beriberi may not be reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  A pulmonary disability, claimed as COPD, pulmonary 
emphysema, and pulmonary tuberculosis, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
notice letters in October 2005 (which was apparently 
"returned to sender") and another notice letter in March 
2006, in which he was informed of VA's duty to assist him in 
substantiating his new and material evidence claims under the 
VCAA, and the effect of this duty upon his claims.  Prior 
notice letters sent to the veteran in February 2001, July 
2001, June 2004, October 2004, and November 2004 provided 
notice of the VCAA as well as information regarding 
substantiating claims for service connection only.  Thus, the 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided. 

In addition, it appears that all pertinent obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  With 
regard to a VA examination for beriberi, pursuant to 38 
C.F.R. § 3.159(c)(4)(iii) a VA examination is not necessary 
with regard to that issue, since new and material evidence 
has not been presented.  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claim.  The Board therefore 
concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  See Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board also notes that the RO's October 2004 letter to the 
veteran was in substantial compliance with the recent 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addressed the appropriate VCAA notice to be provided in a 
request to reopen a previously denied claim.  In Kent, the 
Court found that VA must notify a claimant of the evidence 
and information needed to reopen the claim, as well as the 
evidence and information needed to establish entitlement to 
the underlying claim.

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the claims are being denied and such matters are moot.

II.  Factual Background

Service personnel records show that the veteran had duty with 
the Philippine Commonwealth Army with the USAFFE from 
December 1941 to January 1943, and was a POW from May 1942 to 
January 1943.  His processing affidavits show he was treated 
for malaria during service.  

The veteran's service medical records (SMRs) show no 
complaint of or finding of pulmonary problems or disability 
or of beriberi.  He was treated for pneumonia in July 1945.

In a January 1985 private treatment record , Dr. A.C.E. 
reported that the veteran had been a patient for the past 
three years, and that he came to the clinic "every now and 
then for continuous treatment on Avitaminosis B, or beri-
beri".  

In a joint affidavit, dated in January and March 1985, the 
veteran and a fellow service member, E.C., indicated that 
they were in the same Company during service and were both 
POW's together. 

On the VA examination in March 1986, the veteran was found to 
have pulmonary infiltrations, etiology undetermined.  He was 
also found to have no residual evidence of malnutrition and 
"no medical evidence of the current existence of any 
disability resulting from nutritional deficiency, forced 
labor, or inhumane treatment while a POW".  

In the April 1986 rating decision, the RO essentially 
concluded that, while there was current evidence of pulmonary 
infiltrations, no such pulmonary problems were shown in 
service and any current pulmonary condition was not shown to 
be related to service.  In addition, the RO concluded that 
most recent evidence of record, the 1986 VA examination, 
showed no current diagnosis of beriberi. 

Private treatment records dated from 1998 through 2003 show 
that the veteran underwent ongoing and periodic treatment for 
his COPD, pulmonary emphysema, and pulmonary tuberculosis.  

In April 1999, the veteran applied to reopen the claim for 
service connection for a pulmonary condition.  He submitted a 
copy of a Former POW Medical History (VA Form 10-0048), dated 
in February 1986, in which he responded "yes" as to having 
had pneumonia and beriberi during captivity.  He responded 
"no" to having had tuberculosis during captivity.  He 
reported he could not sleep at night because of his beriberi 
and pellagra.  

A private medical certificate, from Dr. V.B.D., dated in 
December 1998, was submitted first to the RO in July 2000.  
The document was stamped as a "certified true copy from the 
original", and indicated that the veteran was seen in 
November 1998 for treatment for COPD, pulmonary emphysema, 
and PTB (pulmonary tuberculosis).  A copy of this same 
document was submitted again by in September 2000, was marked 
by the RO as a "duplicate", but actually contained an 
additional notation of "said disease are military service 
related" after the COPD, pulmonary emphysema, and PTB.  
Again, in October 2000, another copy of this document, with 
the additional notation, was submitted and was marked by the 
RO as a "duplicate".  

In October 2000 the veteran filed a request to reopen the 
claim for service connection for beriberi.  He also submitted 
a duplicate copy of a Former POW Medical History (VA Form 10-
0048), dated in March 1999.  

Received in April 2001 were several documents from the 
veteran.  In a March 2001 joint affidavit, the veteran and a 
fellow service member described their captivity as POWS.  In 
an April 2001 medical certificate by Dr. V.B.D. (the same 
doctor who completed the December 1998 certificate) indicated 
that the veteran had COPD in cor pulmonale, and PTB, chronic, 
minimal.  Also submitted was a fourth copy of the private 
medical certificate from Dr. V.B.D., dated in December 1998, 
which the RO marked as a "duplicate".  This copy appears to 
be the original copy as the doctor's signature is in ink, 
however, there is no additional notation added to this 
document.

In a joint affidavit completed by the veteran and a fellow 
servicemember, dated in September 2001, they described their 
experiences as POWs in captivity during WWII.

Received from the veteran in November 2001 was a copy of a 
Former POW Medical History (VA Form 10-0048), dated in 
October 2001, in which he reported having malaria, vitamin 
deficiency, beriberi, swelling of the legs and feet, 
tuberculosis, and dysentery during his POW experience.  He 
responded "yes" to having had pneumonia, tuberculosis, and 
beriberi during captivity.  He reported he was very poor and 
sickly, with an illness of beriberi and tuberculosis.  

In an August 2003 medical certificate from a private 
physician, J.L., it was noted that the veteran had COPD, 
pulmonary tuberculosis IV, and severe malnutrition.

On a VA POW protocol examination in May 2004, the diagnoses 
included malnutrition, mild, etiology undetermined, and 
emphysematous lung fields with bilateral upper and mid lung 
infiltrates, shown as stable by X-rays.  Another VA 
examination conducted for nutritional disabilities showed 
that the veteran reported having beriberi while he was in a 
concentration camp as a POW.  The VA examiner opined that the 
veteran's malnutrition was "at least as likely as not" 
related to his POW experiences.  He was also found to have 
peripheral neuropathy; however, no diagnosis of beriberi was 
made.

Received was a copy of a Former POW Medical History (VA Form 
10-0048), dated in April 2004, in which the veteran responded 
"yes" to having had pneumonia, tuberculosis, and beriberi 
during captivity.  

Received in May 2004 was another copy of a Former POW Medical 
History (VA Form 10-0048), dated in May 2004, in which the 
veteran responded "yes" as to having had pneumonia and 
beriberi during captivity, but responded "no" as to having 
had tuberculosis during captivity.  

In a May 2004 VA Social Work Survey - VA Protocol, it was 
noted that the veteran was in a wheelchair and assisted by 
his granddaughter.  He was physically weak, less responsive 
and hard to understand since he only spoke his own dialect.  
The veteran was forgetful, repetitive, and slow in his 
responses and his granddaughter served as his interpreter 
during the interview.  The granddaughter indicated that in 
the 1980s the veteran was found to be suffering from 
tuberculosis, and had had treatment for pulmonary 
tuberculosis for a long time.  The VA social worker concluded 
that the veteran was suffering from various ailments, 
including tuberculosis, and manifested senile behavior.

III.  Analysis

In an April 1986 rating decision, the RO denied service 
connection for a pulmonary condition, essentially based on a 
finding that the veteran's pulmonary condition was not shown 
in service or shown to be related to service.  In the April 
1986 rating decision, the RO also denied service connection 
for beriberi, essentially based upon a finding that there was 
no current evidence of beriberi.  The veteran did not appeal 
the RO's April 1986 rating decision.  The April 1986 rating 
decision is therefore final, and the claim may be reopened 
only if new and material evidence is submitted. 38 U.S.C.A. 
§ 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985); 38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. 
§ 3.156 (2006).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Amendments to 
38 C.F.R. § 3.156(a) apply only to claims to reopen received 
on or after August 29, 2001, and, therefore, have no bearing 
on the instant case since the veteran filed his requests to 
reopen in April 1999 and October 2000.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).

When the claim was denied by the RO in April 1986, the 
evidence on file consisted of service medical records, 
service personnel records, a buddy statement, a VA 
examination report, and a private treatment record.  These 
records showed that the veteran was a POW during his WWII 
service, but showed no report or finding of a pulmonary 
disability or beriberi during service.  In a January 1985 
private treatment record , Dr. A.C.E. reported that the 
veteran was a patient for the past three years and that he 
came to the clinic "every now and then for continuous 
treatment on Avitaminosis B, or beri-beri".  On the VA 
examination in March 1986, the veteran was found to pulmonary 
infiltrations, etiology undetermined, and was also found to 
have no residual evidence of malnutrition and "no medical 
evidence of the current existence of any disability resulting 
from nutritional deficiency, forced labor, or inhumane 
treatment while a POW". 

Thus, in the April 1986 rating decision, the RO essentially 
concluded that, while there was current evidence of pulmonary 
infiltrations, no such pulmonary problems were shown in 
service and any current pulmonary condition was not shown to 
be related to service.  In addition, the RO concluded that 
most recent evidence of record, the 1986 VA examination, 
showed no current diagnosis of beriberi. 

In April 1999, the veteran applied to reopen the claim for 
service connection for a pulmonary condition.  In October 
2000 the veteran applied to reopen the claim for service 
connection for beriberi.

Evidence submitted subsequent to the April 1986 RO rating 
decision includes VA treatment records, private treatment 
records, the veteran's lay statements, buddy statements, and 
VA examination reports.  With regard to the application to 
reopen the claim for service connection for beriberi, the 
Board notes that while this evidence was new, in that it has 
not been previously considered and is not cumulative of 
evidence previously considered, there was still no medical 
evidence showing a diagnosis of beriberi.  Thus, this 
evidence is not material in that it does not pertain to the 
significant question of whether the veteran currently has 
beriberi that may be related to his POW status.  The Board 
therefore concludes that new and material evidence has not 
been presented to reopen the veteran's claim for service 
connection for beriberi, and that claim must be denied.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With regard to the application to reopen the claim for 
service connection for a pulmonary disability, the medical 
evidence submitted subsequent to the April 1986 RO rating 
decision showed ongoing periodic post-service treatment for 
COPD, pulmonary emphysema, and pulmonary tuberculosis.  One 
private treatment record, dated in December 1998, was 
submitted first in July 2000, and was stamped as a 
"certified true copy from the original", indicated that the 
veteran was seen in November 1998 for treatment for COPD, 
pulmonary emphysema, and PTB (pulmonary tuberculosis).  The 
same document was submitted again in October 2000, was marked 
by the RO as a "duplicate", but actually contained an 
additional notation of "said disease are military service 
related" after the COPD, pulmonary emphysema, and PTB. 

The Board notes that this evidence is new, in that it has not 
been previously considered and is not cumulative of evidence 
previously considered.  This evidence is material in that 
pertains to the significant question of whether the veteran's 
pulmonary disability may be related to service.  The Board 
agrees with the AMC's conclusion (in the March 2005 and 
November 2006 SSOCs) that new and material evidence has been 
submitted since the April 1986 RO rating decision; thus, the 
claim for service connection for a pulmonary disability, 
claimed as COPD, pulmonary emphysema, and pulmonary 
tuberculosis is reopened.  Noting that the RO has already 
considered the veteran's claim for a pulmonary disability, 
claimed as COPD, pulmonary emphysema, and pulmonary 
tuberculosis on the merits, the Board will proceed with the 
appeal, and address the merits as well.

The veteran contends that his pulmonary disability had an 
onset during his period of captivity as a POW.  However, his 
SMRs show no report or finding of pulmonary problems or a 
pulmonary disability.  The first medical evidence of 
pulmonary problems subsequent to service was in the 1990s.  
What is missing from the record, therefore, is competent 
probative medical evidence showing that the veteran's COPD, 
pulmonary emphysema, and/or pulmonary tuberculosis are 
related service.  

While there was a notation added to a private physician's 
December 1998 letter and resubmitted to the RO for 
consideration, on numerous occasions, which suggests such a 
link, it is not clear that the physician who completed the 
document in December 1998 added the notation.  While this 
document is sufficient to reopen the claim for service 
connection for a pulmonary disability, this document does not 
provide sufficient evidence to grant service connection.  The 
Board has considered this document, and finds it to be of 
minimal probative value because it is not clear that the 
doctor who drafted the document added the additional 
notation, the conclusion is speculative, and moreover, the 
conclusion is not supported by any rationale or clinical 
findings or records. 

Moreover, in a subsequent medical certificate by the same 
doctor, no mention is made as to whether either the veteran's 
COPD or PTB is related to service.  The Court has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, the December 1998 private 
physician's letter is inadequate to determine whether the 
veteran's COPD, pulmonary emphysema, and/or pulmonary 
tuberculosis are related to service, as it is unsupported by 
clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1995).

Based upon the lack of competent and probative medical 
evidence of a nexus between the veteran's COPD, pulmonary 
emphysema, and pulmonary tuberculosis and his service, the 
Board concludes that veteran is not entitled to service 
connection for a pulmonary disability, claimed as COPD, 
pulmonary emphysema, and pulmonary tuberculosis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a pulmonary disability, claimed as 
COPD, pulmonary emphysema, and pulmonary tuberculosis must be 
denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.156; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

ORDER

New and material evidence has been received to reopen the 
claim of service connection for pulmonary disability, claimed 
as COPD, pulmonary emphysema, and pulmonary tuberculosis, and 
the claim is reopened.  However, upon review on the merits, 
service connection for pulmonary disability, claimed as COPD, 
pulmonary emphysema, and pulmonary tuberculosis is denied.

As new and material evidence has not been submitted to reopen 
the claim for entitlement to service connection for beriberi, 
the veteran's appeal is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


